Citation Nr: 0829584	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  00-24 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for bronchiectasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to January 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the benefits sought on appeal.

In February 2005, the Board remanded the veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.


FINDINGS OF FACT

1.  The veteran's bronchiectasis is characterized by 
incapacitating episodes totaling less than four weeks per 
year, near constant cough with purulent sputum, no anorexia, 
stable weight, no frank hemoptysis, and does not require near 
continuous usage of antibiotics.

2.  On examination, FEV-1 is 99 percent of predicted, and 
FEV-1/FVC is 76 percent.


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for bronchiectasis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Codes (DC's) 6600, 
6601 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The veteran's claim was received prior to the enactment of 
the VCAA.  Although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that she was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.

A letter dated in April 2005 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support her claim.  She was informed that she was required to 
provide sufficient information to allow VA to obtain records.  
She was asked to identify any VA or private medical 
treatment.  The various types of evidence that might support 
her claim were listed.  The letter outlined VA's 
responsibilities with respect to obtaining evidence on the 
veteran's behalf.  The veteran was informed that in order to 
substantiate her claim, the evidence needed to show that her 
disability had worsened.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Veterans Court issued a decision in the 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  The veteran was provided with such notice in 
November 2006.

The November 2006 letter also indicated that in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  The evidence that might support a claim for 
an increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  The 
statement of the case dated in November 2000 provided the 
veteran with the rating criteria used to determine her 
disability evaluation.  Thus, she had actual knowledge of the 
criteria used to rate her disability.  Her claim was 
subsequently readjudicated.  Therefore, the veteran has been 
provided with all necessary notice regarding her claim for an 
increased evaluation.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).

While the VCAA notice in this case was not provided prior to 
the initial adjudication, the notice was provided and 
subsequently readjudicated by the RO in the supplemental 
statement of the case dated in January 2008, which was prior 
to the transfer and recertification of the case to the Board.  
The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.

The Board is unaware of any outstanding evidence or 
information that has not been requested already.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist and the implementing regulations.  Neither the 
veteran nor her representative has contended that any 
evidence relative to the issue decided herein is absent from 
the record.  For the foregoing reasons, it is not prejudicial 
to the veteran for the Board to decide this appeal.


Analysis

The veteran contends that her service-connected 
bronchiectasis is more disabling than currently evaluated.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

The veteran's bronchiectasis currently is rated 30 percent 
disabling under 38 C.F.R. § 4.97, DC 6601.  See 38 C.F.R. 
§ 4.97, DC 6601 (2007).  A 30 percent rating is assigned with 
incapacitating episodes of infection of two to four weeks 
total duration per year, or; daily productive cough with 
sputum that is at times purulent or blood-tinged and that 
requires prolonged (lasting four to six weeks) antibiotic 
usage more than twice a year.  A 60 percent rating is 
assigned with incapacitating episodes of infection of four to 
six weeks total duration per year, or; near constant findings 
of cough with purulent sputum associated with anorexia, 
weight loss, and frank hemoptysis and requiring antibiotic 
usage almost continuously.  A note following the rating 
criteria indicates that an incapacitating episode is one that 
requires bedrest and treatment by a physician.  DC 6601 
indicates that the veteran's disability may also be rated 
according to pulmonary impairment as for chronic bronchitis.

DC 6600 provides ratings for chronic bronchitis.  Forced 
Expiratory Volume in one second (FEV-1) of 56- to 70-percent 
predicted, or; the ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) of 56 to 70 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) 56- to 65-
percent predicted, is rated 30 percent disabling.  FEV-1 of 
40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit), is rated 60 percent disabling.  See 
38 C.F.R. § 4.97, DC 6600 (2007).

A December 1999 VA emergency room record shows the veteran 
complained of one week of coughing with sputum.  The 
assessment was bronchitis.  

A January 2000 VA outpatient record shows the veteran 
complained of shortness of breath.  It was not relieved with 
inhalers.  It was relieved by a nebulizer in the emergency 
room.  This was most likely an exacerbation of her lung 
pathology.

A March 2000 VA record shows the veteran's asthma and chronic 
bronchitis had flared a bit in the last few weeks.  She was 
taking nebulizer treatment with some benefit.

An April 2000 VA outpatient record shows the veteran 
complained of coughing up yellow sputum for one week that had 
increased in volume.  She felt tired and achy but had no 
fever.  Inhalers and nebulizers provided no relief.  She 
coughed at night.

In July 2000, the veteran underwent VA examination.  She 
complained of frequent upper respiratory infections and a 
severe attack approximately once a year.  This increased to 
once or twice a day if she lived in a city.  She sweated a 
lot but did not get characteristic night sweats.  Her weight 
was stable.  She had no daytime hypersomnolence or 
hemoptysis.  The veteran required the use of antibiotic 
therapy about once a year in a clean environment and three 
times a year in a city environment.  On examination, the 
chest showed scattered rales but no localizing signs.  There 
was no edema.  There was no history of respiratory failure.  
The diagnosis was a longstanding history of bronchiectasis 
with frequent chest infections.  The symptoms were 
increasing.  Pulmonary function testing revealed FEV-1 was 99 
percent predicted, and FEV-1/FVC was 76 percent.

A July 2000 VA outpatient record shows the veteran complained 
of a cough with occasional yellow sputum.  The symptoms were 
worse over the past few months.  

An August 2000 VA emergency room record shows the veteran 
complained of shortness of breath.  The assessment was 
bronchiectasis.

A subsequent VA outpatient record shows the veteran 
complained of shortness of breath even though she used her 
inhalers and nebulizers.

A September 2000 VA outpatient record shows the veteran 
complained of an exacerbation of the symptoms of her 
bronchiectasis.

In a September 2000 letter, the VARO office of Vocational 
Rehabilitation and Employment indicated that the veteran was 
ineligible to receive such rehabilitation.  It indicated that 
the veteran's disabilities were of such severity that it was 
not reasonable that she would be able to maintain employment.  
Her bronchiectasis prohibited her from doing any work that 
required physical exertion.  She could not work in an 
environment that had strong odors, dust, pollen, or fumes.  
Her mental condition was not stable and caused frequent mood 
swings.  She had poor balance and must use a cane or walker 
for support during ambulation.

An October 2000 VA emergency room record shows the veteran 
complained of pain and drainage with a cough.  The diagnosis 
was upper respiratory infection.

An October 2000 VA outpatient record shows the veteran was 
prescribed steroid inhalers.

In June 2001, the veteran testified at a hearing at the RO.  
She stated that she had fourteen visits for her disability.  
The veteran was a licensed, registered nurse, who gave up her 
certification in 1994.  She indicated that her condition 
deteriorated beginning in January 2000.  She had a lot of 
trouble breathing.  She had to go to the hospital for 
frequent nebulizer treatments.  After several visits, her 
doctor gave her a nebulizer machine to use at home.  She also 
believed that between January and April 2000, she took 
antibiotics eight times for upper respiratory infections.  
Her cough continued to be productive of purulent sputum.  She 
complained of shortness of breath.  Trips to the city caused 
exacerbations of her disability.  The veteran found an area 
to live in that was not impacted by pollen, dust, or 
pollution.  She was not currently on any antibiotic 
treatments because she developed allergies to them.

In August 2001, the veteran underwent VA examination.  She 
complained of dyspnea, shortness of breath, coughing, and 
fatigue, which had worsened over the past two years.  She 
used inhalers daily.  Extreme cold or heat and smog caused 
exacerbations.  She has been diagnosed with sinusitis.  She 
had bronchitis and pneumonia several times per year.  She 
complained of a daily productive cough.  The mucus was yellow 
or green.  She claims to have anorexia, and have lost 
fourteen pounds in the last six weeks because she was 
nauseous all the time.  Treatment includes nebulizers and 
inhalers.  With regard to periods of incapacitation, the 
veteran stated she was always having problems.  She is always 
limiting her activities, but she has not been prescribed 
bedrest as treatment by a physician.  On examination, the 
lungs were clear to auscultation.  There was no evidence of 
weight loss or gain.  She weighed 206 pounds and had weighed 
207 pounds in September 2000.  Pulmonary function tests 
resulted in FEV-1 which was 99.2 percent of predicted and 
FEV-1/FVC of 79 percent.  The diagnosis was saccular 
bronchiectasis.  She was also diagnosed with sinusitis and 
asthma.  The examiner opined that the veteran's increasing 
symptoms of chronic cough, dyspnea, and diagnosis of chronic 
bronchitis and recurrent pneumonitis are secondary to the 
lung's altered anatomy and capacity for pulmonary toileting 
due to bronchiectasis.

A December 2002 rating decision shows that service connection 
for asthma and bronchitis was denied.  The veteran did not 
appeal this decision.

A February 2004 VA outpatient record shows the veteran 
received solution for her nebulizer.  She indicated that it 
had been about two years since she had last received this 
solution.

An August 2006 VA outpatient record shows the veteran called 
to order a new nebulizer.

In July 2007, the veteran underwent VA examination.  She used 
an inhaled bronchodilator daily for her respiratory problems.  
Her most recent x-ray in May 2007 showed mild chronic lung 
disease with increased interstitial markings at the lung 
bases.  She complained of continuous shortness of breath and 
chronic coughing.  She was recently treated for pneumonia.  
She has not had pneumonia diagnosed since the 1980s, but she 
always has a productive, chronic cough.  She had bloody 
sputum with the pneumonia but did not have hemoptysis on a 
regular basis.  She used no oral steroids, parenteral 
steroids, antibiotics, or other immunosuppressives.  She had 
a cough several times daily, which was productive.  She also 
wheezed several times daily.  She had dyspnea on exertion.  
There was no history of anorexia.  She had some chest pain 
and reported one day of incapacitation in the past twelve 
months.  The veteran had periodic hospitalizations for both 
psychiatric and respiratory problems.  On examination, there 
was basilar rhonchi relieved by coughing.  There were no 
signs of significant weight loss or malnutrition.  The 
diagnosis was bronchiectasis with mild respiratory 
compromise.  There was some effect of the veteran's 
disability on her daily activities.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to a disability 
rating greater than 30 percent for bronchiectasis.  
Specifically, regarding DC 6601, an increase to a 60 percent 
rating can be obtained in two ways.  First, the evidence 
demonstrates the veteran does not have incapacitating 
episodes of infection of four to six weeks duration per year.  
The evidence shows three visits to the emergency room, in 
December 1999, August 2000, and October 2000.  These records 
show the veteran was not prescribed bedrest by a physician.  
In July 2000, the veteran reported that she had one severe 
attack of her disability per year.  In August 2001, she 
indicated that she had bronchitis and pneumonia several times 
a year.  While she always had symptoms, she had not been 
prescribed bedrest by a physician.  Finally, in July 2007, 
the veteran reported one day of incapacitation over the 
previous year.  Together, this evidence shows that she did 
not incur incapacitating episodes of four to six weeks during 
any year.  As such, she does not meet these criteria for an 
increase.

Also under DC 6601, the veteran may be eligible for an 
increased rating to 60 percent if she demonstrates near 
constant findings of cough with purulent sputum associated 
with anorexia, weight loss, and frank hemoptysis and 
requiring antibiotic usage almost continuously.  The evidence 
certainly shows the veteran suffered from near constant 
findings of cough with purulent sputum.  The evidence shows 
she did not have anorexia, however, and her weight was 
stable.  While the veteran contended that she had anorexia 
and lost weight during her August 2001 VA examination, the 
examiner noted that her weight was stable and the same as the 
previous year.  The subsequent July 2007 VA examination 
showed there was no history of anorexia.  The evidence shows 
the veteran had no frank hemoptysis.  The July 2000 VA 
examination showed there was no history of this.  The July 
2007 VA examination report indicated the veteran had some 
blood in the sputum when she had pneumonia, but she had no 
hemoptysis on a regular basis.  Finally, the evidence 
demonstrates the veteran did not require antibiotic usage 
almost continuously.  In July 2000, she indicated that she 
needed them once a year in a clean environment and three 
times a year in the city.  This does not represent near 
continuous usage.  Conversely, the veteran testified during 
her June 2001 hearing that between January and April 2000, 
she was on antibiotics eight times.  This directly 
contradicts her report to the VA examiner in July 2000.  
Given this inconsistency, the Board cannot rely on this as a 
credible account of the veteran's medical history.  In 
addition, the VA records show she was not prescribed 
antibiotics eight times during that time period.  The veteran 
testified in June 2001 that she was allergic to many 
antibiotics.  Therefore, her physicians only wanted to 
prescribe them when her infections were severe.  Her medical 
records corroborate that she was allergic to a number of 
antibiotics.  Furthermore, the July 2007 VA examination 
report indicates the veteran was on no antibiotics.  While 
the veteran testified that she was not on antibiotics because 
she was allergic to many of them, this is only one of the 
many criteria needed to satisfy an increase to a 60 percent 
rating under DC 6601.  Because the veteran does not meet any 
of the other criteria for a 60 percent rating, with the 
exception of experiencing near constant cough with purulent 
sputum, the Board finds that an increased rating is not 
warranted.

DC 6601 indicates that bronchiectasis also may be evaluated 
under DC 6600.  Under these criteria, however, the veteran is 
not entitled to an increased rating.  In order to warrant an 
increase, the disability must demonstrate FEV-1 of 40 to 
55 percent predicted or FEV-1/FVC of 40 to 55 percent.  The 
evidence shows the veteran's FEV-1 was shown to be 99 percent 
on examination, and her FEV-1/FVC was no more than 76 
percent.  Thus, an increased rating is not warranted under 
DC 6600.

The evidence of record from the day the veteran filed this 
claim to the present also supports the conclusion that she is 
not entitled to additional increased compensation during any 
other time within the appeal period.  

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007).  In this respect, the Board notes that 
the medical evidence fails to show and the veteran has not 
asserted that she required frequent periods of 
hospitalization for her disability.  While she sought 
treatment in the emergency room in 1999 and 2000, the 
evidence shows she was never hospitalized for her 
bronchiectasis.  The veteran points to the September 2000 
letter from VA Vocational Rehabilitation Services as evidence 
that she is unable to work due to her bronchiectasis.  While 
that letter indicated that her service-connected disability 
affected her ability to work in certain kinds of jobs, it did 
not indicate that it precluded her from working altogether.  
In determining that the veteran would not be able to sustain 
employment reasonably, the letter also incorporated her 
mental condition and her inability to walk steadily without a 
cane.  Neither of these conditions is service-connected.  The 
evidence shows that there is not such an unusual disability 
picture, due to service-connected disability, that 
application of regular schedular standards is impractical.  
Therefore, the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to a disability rating greater than 30 percent 
for bronchiectasis is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


